                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
 SNYDER’S-LANCE, INC. and                         )
 PRINCETON VANGUARD, LLC,                         )
                                                  )
                            Plaintiffs,           )
                                                  )            Case No. 3:17-CV-00652
       v.                                         )
 FRITO-LAY NORTH AMERICA,                         )
 INC.,                                            )
                                                  )
                            Defendant.            )



                                     DECLARATION OF
                                   CHRISTOPHER LAUZAU


       I, Christopher Lauzau, declare as follows:

       1.      I am a Senior Legal Research Analyst at Debevoise & Plimpton LLP. I

understand Snack Factory, LLC (“Snack Factory”) to be an affiliate of Princeton Vanguard. I

am over the age of 18 and competent to testify. I have personal knowledge of the matters stated

in this declaration and would testify truthfully to them if called upon to do so.

       2.      I previously submitted declarations in November 2010 and May 2012 in

proceedings before the Trademark Trial and Appeal Board (“TTAB”) in relation to Opp’n Nos.

91190246 & 91195552 and Canc’n No. 92053001. This declaration updates the results of the

searches I conducted at those times.




      Case 3:17-cv-00652-KDB-DSC Document 41 Filed 10/29/18 Page 1 of 7
       3.      On April 20, 2012, in connection with the TTAB action, I conducted a search in

LexisNexis’s Mega News database for the terms “pretzel crisp” or “pretzelcrisp” since October

2004. Attached as Exhibit 1 is a true and correct copy of a printout showing the results of the

LexisNexis Mega News search I conducted.

       4.      The results include articles from both print publications and Internet blogs. I

personally reviewed each of the references identified as potentially relevant. Overall there were

331 articles included in the results. Because the database does not filter out punctuation or short

words such as “the” or “of,” there are some results that are not applicable to the search and were

removed. I removed those entries that appeared multiple times in the same publication. In

Exhibit 1 I have indicated with a check mark those articles that were removed as duplicates.

After eliminating irrelevant and duplicated entries, there were 260 references in articles between

October 2004 and April 2012. The vast majority refer to Princeton Vanguard’s PRETZEL

CRISPS product in a non-generic fashion. Of those, a total of 216 (83%) clearly referred to

PRETZEL CRISPS as a brand name of snacks produced by Snack Factory or its licensees. The

uses in an additional 8 results (3%) were unclear, but contextual clues suggest that the author

was speaking about Snack Factory’s PRETZEL CRISPS crackers. In contrast, only 36 results

(14%) referred to that phrase in a way that may have been a generic reference.

       5.      In its 2017 decision, the TTAB stated that it could not give weight to my

“findings as to the percentages that list the term in a particular fashion,” because I did not

remove duplicates that appear in different publications. Frito-Lay N. Am., Inc. v. Princeton

Vanguard, LLC, 124 U.S.P.Q.2d 1184, 1190 (T.T.A.B. 2016). As noted above, in my initial

analysis, I did remove duplicated articles that appeared in the same publication, but did not

remove identical articles that were published in different publications because I understood those


                                                  2
      Case 3:17-cv-00652-KDB-DSC Document 41 Filed 10/29/18 Page 2 of 7
to be articles that could be read by different readers and could have their own impact on readers’

perception.

       6.      If I did remove duplicated articles that appeared in different publications, the

results would not be materially different. In Exhibit 1, I have placed an asterisk next to the 26

entries that are duplicate articles that appeared in different publications that are already included

in the list. If those are removed, there would be 234 references. A total of 197 (84%) referred to

PRETZEL CRISPS as a brand name of snacks produced by Snack Factory, including the 8

references that, based on contextual clues, suggest that the author was speaking about Snack

Factory’s PRETZEL CRISPS crackers. In contrast, only 37 results (16%) referred to that phrase

in a way that may have been a generic reference.

       7.      Additionally, I conducted a search for “pretzel crisps,” “pretzel crisp” or

“pretzelcrisp” for the period from April 21, 2012 to October 23, 2018 in the LexisNexis Advance

database. Attached as Exhibit 2 is a true and correct copy of a printout showing the results.1

Overall there were 1,469 articles included in the results. After eliminating duplicated entries

(including duplicated articles that appear in different publications), there was a total of 895

unique articles. Of those, 786 (87.8%) used PRETZEL CRISPS as a trademark, 24 (2.7%) were

false positives, and 85 (9.5%) used the term in an arguably generic fashion. In Exhibit 2, I have

included a notation on each article as to how I categorized the article’s usage of the PRETZEL

CRISPS mark: “T” indicates the article uses PRETZEL CRISPS as a mark, “G” indicates the

article uses PRETZEL CRISPS in an arguably generic fashion, “N” indicates a false positive,

and “D” indicates a duplicate.


1
    There were approximately 60 articles where, because of the length of the articles (about
    1,000 pages long), I included only the search results, rather than the full text of the article.


                                                  3
      Case 3:17-cv-00652-KDB-DSC Document 41 Filed 10/29/18 Page 3 of 7
       8.      On October 24, 2018, I conducted a search on the “Google” search engine for the

term “pretzel crisps” and I reviewed the first page of results. Attached as Exhibit 3 is a true and

correct copy of the printout showing the Google search results for “pretzel crisps.” I understand

that in the TTAB’s 2017 decision it observed that the Google search results were “not very

probative since the Google results are very truncated and do not provide [] sufficient information

upon which to make a clear finding.” Frito-Lay N. Am., 124 U.S.P.Q.2d at 1193. While many

of the results clearly refer to Snyder’s-Lance’s product, I have attached a print out of the full

underlying webpages for the first page of results attached hereto as Exhibit 4. Based on my

review of the results, 87 (90%) used the term PRETZEL CRISPS as a trademark or referred

directly to Princeton Vanguard’s product. Only 10 (10%) use the term in an arguably generic

fashion.

       9.      On September 20, 2018, I conducted searches of a number of online grocer

websites. Attached as Exhibit 5 is a true and correct copy of the printout from each website of

the product category in which Snyder’s-Lance’s PRETZEL CRISPS pretzel crackers appears.

None of the sites indicated that PRETZEL CRISPS was a category or generic name.

       10.     Examples of the product categories I found on the online grocers’ sites include:

              Peapod lists “Pretzel Crackers” as a category of products that include Snack
               Factory’s PRETZEL CRISPS product.

              Instacart lists “Chips & Pretzels” as a category of products and lists “Pretzel
               Crisps” as a brand.

              Amazon lists “Pretzels” as a category of products and lists “Pretzel Crisps”
               among the “Featured Brands.”

              Target lists “Popcorn & Pretzels” as a category of products and lists “Pretzel
               Crisps” as a brand.
       11.     On October 9, 2018, in relation to my prior declarations in this case, I requested

that the New York Public Library conduct a search in their encyclopedias for the term “pretzel

                                                  4
      Case 3:17-cv-00652-KDB-DSC Document 41 Filed 10/29/18 Page 4 of 7
crisps.” I did not conduct the search myself since I did not have access to these encyclopedias;

however, the Library provided scanned images of the relevant pages from these encyclopedias,

attached hereto as Exhibit 6. The Library searched the following encyclopedias:

              The Cambridge Encyclopedia, 4th ed.

              The Chambers Encyclopedia

              The Columbia Encyclopedia, 6th ed.

              The Macmillan Encyclopedia

              Merriam Webster’s Collegiate Encyclopedia

              The New Encyclopaedia Britannica, 15th ed.

              The New Penguin Encyclopedia

              The World Book Encyclopedia
The term “pretzel crisps” did not appear as an entry in any of these encyclopedias.

       12.     On October 9, 2018, in relation to my prior declarations in this case, I also

requested that the New York Public Library conduct a search in their dictionaries for the term

“pretzel crisps.” I did not conduct the search myself because I did not have access to all of these

dictionaries; however, the Library provided scanned images of the relevant pages from these

dictionaries, attached hereto as Exhibit 7. The Library searched the following dictionaries:

              American Heritage Dictionary, 5th ed.

              American Heritage Dictionary of The English Language, 5th ed.

              The Chambers Dictionary, 11th ed.

              Concise Oxford English Dictionary, 12th ed.

              Collins English Dictionary

              Merriam Webster Dictionary

              Merriam Webster's Collegiate Dictionary, 11th ed.

              The Penguin English Dictionary, 3rd ed.

                                                 5
      Case 3:17-cv-00652-KDB-DSC Document 41 Filed 10/29/18 Page 5 of 7
       •       Random House Webster's Unabridged Dictionary, 2nd ed.

       •       Shorter Oxford English Dictionary, 6th ed.

       •       Webster's Third New International Dictionary

No dictionary that I reviewed included "pretzel crisps," as a generic term or otherwise. Every

dictionary indicated that "crisps" referred to something crisp or easily crumbled, potato chips, or

a fruit dessert with a baked crunchy mixture.


       I declare under penalty of perjury that the foregoing is true and correct.


       Executed in New York, New York this 24th day of October, 2018.



                                                      ~~~
                                                      Christopher Lauzau




                                                  6

     Case 3:17-cv-00652-KDB-DSC Document 41 Filed 10/29/18 Page 6 of 7
                                  CERTIFICATE OF SERVICE

       I do certify that I electronically filed the foregoing with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to all counsel of record or interested

parties via the CM/ECF system.


       This 29th day of October, 2018.


                                                      ELLIS & WINTERS LLP

                                                      /s/ Jonathan D. Sasser
                                                      Jonathan D. Sasser
                                                      N.C. State Bar No. 10028
                                                      Alexander M. Pearce
                                                      N.C. State Bar No. 37208
                                                      Post Office Box 33550
                                                      Raleigh, North Carolina 27636
                                                      Telephone: (919) 865-7000
                                                      jon.sasser@elliswinters.com
                                                      alex.pearce@elliswinters.com


                                                      DEBEVOISE & PLIMPTON LLP
                                                      David H. Bernstein*
                                                      James J. Pastore*
                                                      Jared I. Kagan*
                                                      Michael C. McGregor*
                                                      919 Third Avenue
                                                      New York, New York 10022
                                                      Telephone: (212) 909-6696
                                                      dhbernstein@debevoise.com
                                                      jjpastore@debevoise.com
                                                      jikagan@debevoise.com
                                                      mcmcgregor@debevoise.com

                                                      Counsel for Plaintiffs Snyder’s-Lance, Inc.
                                                      and Princeton Vanguard, LLC

                                                      *admitted pro hac vice




      Case 3:17-cv-00652-KDB-DSC Document 41 Filed 10/29/18 Page 7 of 7
